Citation Nr: 1428094	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-47 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right and left hip disabilities, to include as secondary to service-connected stress fractures of the bilateral lower extremities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected stress fractures of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the Veteran's claims.

In June 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in November 2011 at which time it was remanded for additional development.  It is now returned to the Board.  With respect to the issue being decided herein, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a low back disability is addressed 
in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran does not have a diagnosed disability of the right or left hip.


CONCLUSION OF LAW

The Veteran does not have a right or left hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2010 and March 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the November 2011 Board remand, the Veteran was afforded a VA examination in March 2012, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has current right and left hip disabilities that are manifested as a result of his active service.  He has also asserted that such disabilities may be secondary to his service-connected stress fracture residuals of the bilateral lower extremities.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's service treatment records, including his September 1985 service separation examination, are pertinently absent of any complaint or diagnosis of a hip disability.  A review of his post-service treatment records shows that the Veteran's right and left hips were normal upon physical examination in April 1990.  Private treatment records dated in November 2009 document reported lumbar spine pain that radiates to the right buttock and right lower extremity "involving the stocking type pain from the hip down."  Similarly, a November 2009 VA treatment record notes the Veteran's complaints of lumbar spine pain with radiating numbness/paresthesia of the right leg.  Critically, however, VA and private treatment records do not show that the Veteran has been diagnosed with specific disabilities of the right or left hips.

The Veteran was afforded a VA examination in February 2010 at which time the examiner noted that the Veteran did not currently complain of any hip problems.  The examiner explained, "[h]e had some pain in his back when his hips were moved, but his hips were not painful."  Contemporaneous X-rays of the right and left hips were normal.  The examiner indicated that with respect to the right and left hips, the Veteran had no orthopedic disease and no functional impairment or loss.  He further stated that the Veteran "does not have a bilateral hip condition."

Pursuant to the November 2011 remand, the Veteran was afforded another VA examination in March 2012 at which time the examiner similarly indicated that the Veteran is not diagnosed with a disability of either the right or left hip.  Rather, the examiner explained that the Veteran suffers from pain in the low back that "goes to the buttocks."

Thus, the only evidence of a current right and left hip disability is the Veteran's contention of hip discomfort.  In this regard, the Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's assertions that he experiences right and left hip pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board finds that the post-service medical evidence fails to show a diagnosis of chronic right and left hip disability at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (holding, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contention, his complaints to healthcare providers, or his complaints to third parties including his spouse and Mr. J.P. concerning right and left hip symptomatology.  See the statements of the Veteran, his spouse, and Mr. J.P. received in February 2010.  The Board is aware that the Veteran and these third parties are competent to describe observable symptoms such as pain and discomfort.  However, the Veteran, his spouse, and Mr. J.P. have not been shown to be medical professionals and are not competent to diagnose a disorder manifested by pain.  See Jandreau, 492 F.3d at 1376-1377 (layperson competent to identify simple conditions such a broken leg, but not complex conditions such as cancer).  Rather, a specific diagnosis, such as differentiating between a hip condition and radiculopathy of the lower extremities, requires specialized medical training and expertise to properly identify, and is, 
therefore, not capable of lay observation.  See Jandreau, 492 F.3d at 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Accordingly, the probative value of the assertions of the Veteran, his spouse, and Mr. J.P. that the Veteran has a chronic bilateral hip disability are greatly outweighed by the objective medical evidence of record.  See Jandreau supra & Buchanan supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a chronic bilateral hip disability at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right and left disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bilateral hip disability is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).


ORDER

Service connection for right and left hip disabilities is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal - entitlement to a service connection for a low back disability - must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Pursuant to the November 2011 Board remand, the Veteran was afforded a VA examination in March 2012 as to his claim of service connection for a low back disability.  After physical examination of the Veteran and review of the claims file, the VA examiner provided a diagnosis of sprain of the lumbar spine, degenerative disc disease of the lumbar spine, and a congenital condition of the lumbar spine.  The examiner concluded that it was less likely than not that the Veteran's low back condition was caused by or aggravated by his service-connected leg problem or by active service.  The examiner explained that  "rationale is no evidence to connection or establish nexus between the two; separation examination from military service negative for complaints of low back and no evidence of complaints of low back until approximately 2009 when back 'just went to hurtin.'"  In an April 2012 addendum, the VA examiner indicated that his opinion had not changed after a review of the Veteran's claims file.

Critically, the VA examiner failed to provide any rationale to support his conclusion that the currently diagnosed disabilities of the lumbar spine are not caused or aggravated by the service-connected stress fractures of the bilateral lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the examiner failed to consider the Veteran's competent lay statements concerning the onset of the lumbar spine disability and, instead, relied upon the absence of medical evidence in rendering his conclusion.

Thus, the Board finds that additional information is necessary to decide the pending claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, upon remand, the Veteran should be afforded a new VA medical opinion to address the outstanding questions of etiology with respect to the low back disability.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since April 2012.  All such available documents should be associated with the claims file.

2.  Then, the agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:   

(a)  Is it at least as likely as not that the Veteran's current low back disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current low back disability was caused (in whole or in part) by a service-connected disability, to specifically include stress fractures of the bilateral lower extremities?

(c)  Is it at least as likely as not that the Veteran's current low back disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include stress fractures of the bilateral lower extremities?

If the Veteran's current low back disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a low back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


